Citation Nr: 0806056	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for renal carcinoma, 
claimed as a kidney disorder.

3.  Entitlement to service connection for Gulf War Syndrome.

4.  Entitlement to an increased rating for traumatic 
arthropathy of the left knee, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for traumatic 
arthropathy of the right knee, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased rating for sleep apnea, 
currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1975 until 
February 1995.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

Additional evidence was submitted by the veteran after the 
appeal had been certified to the Board.  In a January 2008 
statement, he expressed his intention to waive Agency of 
Original Jurisdiction (AOJ) consideration of such evidence.


FINDINGS OF FACT

1.  The competent evidence of record, while indicating 
complaints of back pain, does not contain objective evidence 
of a current disability.

2.  The competent evidence does not demonstrate that the 
veteran's current renal carcinoma is causally related to 
active service.

3.  The competent evidence reveals complaints of fatigue, but 
such is shown to be the result of a clinically known 
diagnosis of sleep apnea rather than the result of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.

4.  The veteran's traumatic arthropathy of the left knee has 
been productive of complaints of pain; objectively, the 
evidence shows no more than mild disability involving 
subluxation or lateral instability, with arthritis and with a 
range of motion from 0 to 110 degrees that is not 
additionally limited with repetitive movement.

5.  The veteran's traumatic arthropathy of the right knee has 
been productive of complaints of pain; objectively, the 
evidence shows no more than mild disability involving 
subluxation or lateral instability, with arthritis and with a 
range of motion from 0 to 110 degrees that is not 
additionally limited with repetitive movement.

6.  The veteran's sleep apnea is treated with the use of a 
CPAP machine; the evidence does not reveal chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need for a tracheostomy.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Renal carcinoma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Gulf War syndrome condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthropathy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2007).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthropathy of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2007).

6.  The criteria for entitlement to an evaluation in excess 
of 50 percent for sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6847 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Furthermore, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Moreover, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Again, the Board acknowledges Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) and concedes that 
the notice letter discussed above
did not explicitly inform the veteran to submit evidence 
demonstrating the effect that his worsening disability has on 
his employment and daily life.  Such letter also did not 
explain how a disability rating is determined.  However, the 
veteran here is found to have actual knowledge as to both of 
these points.  Indeed, at a September 2007 hearing before the 
undersigned, the veteran discussed how his bilateral knee and 
sleep apnea symptoms impacted his daily life.  For example, 
he stated that he was too exhausted to socialize with friends 
because of his sleep apnea.  He also reported concentration 
problems at work due to sleep apnea.  He further indicated 
that his knee pain was worsened by his work in a warehouse.  
Such testimony is found to demonstrate an understanding of 
the need to provide evidence regarding the impact of his 
service-connected disabilities on the veteran's everyday 
life.  

The veteran is also found to have actual knowledge with 
respect to how a disability rating is determined.  Indeed, he 
was sent a letter in March 2006 that provided the laws 
pertaining to disability evaluations and effective dates.  
Thus, the Dingess requirements are found to be satisfied with 
respect to all claims on appeal.  

Therefore, to the extent that notice in this case does not 
entirely conform with Vazques-Flores, this is not found to 
prejudice the veteran here.  Given his demonstrated 
understanding, the Board finds that it would not be 
beneficial to remand for a new notice letter.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the veteran was not afforded VA 
examinations with respect to his kidney, back, or Gulf War 
syndrome claims.  Regarding the kidney claim, the service 
medical records do not reveal complaints or treatment for 
kidney problems, and the first post-service treatment is 
shown in 2004, for renal cancer.  Such post-service treatment 
is almost a decade following the veteran's military 
discharge, and no competent evidence causally relates the 
cancer to active service.  Regarding the back claim, service 
medical records do show treatment for low back pain in 1976 
and 1984.  However, there were no complaints or treatment 
shown in the final 10 years of the veteran's active service, 
and in-service physical examinations in 1983, 1990, 1993, and 
1994 all showed a normal spine, with no subjective 
complaints.  The post-service evidence did not reveal any 
back treatment until 2004, several years following separation 
from active service.  Finally, the evidence does not indicate 
current treatment for Gulf War Syndrome, or an undiagnosed 
illness of any nature.  For these reasons, it is not found 
that an examination is required under McLendon or under 
38 U.S.C.A. §5103A(d)(2).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record, including testimony provided at 
a September 2007 hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

In conclusion, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Service connection

The veteran is claiming entitlement to service connection for 
a back disorder, renal carcinoma, claimed as a kidney 
disorder, and Gulf War Syndrome.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board will first consider the veteran's back and kidney 
claims.  At the outset, the Board has considered whether 
presumptive service connection for chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  Here, a January 
2004 VA record indicates a finding of degenerative disc 
disease.  However, such findings related to the cervical 
spine, which is not the subject of the instant appeal.  In 
any event, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of lumbar arthritis 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

It is noted that the chronic disease presumption does not 
apply to the veteran's remaining service connection claims.  
Indeed, while calculi of the kidney and cardiovascular-renal 
disease are included under 38 C.F.R. § 3.309(a), renal 
carcinoma is not contemplated by the presumption.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  As previously 
noted, a January 2004 VA record indicated x-ray findings of 
degenerative disc of the cervical spine.  The claims file 
does not contain any objective findings referable to the 
lumbar spine.  The January 2004 VA treatment records do 
reflect complaints of back pain.  However, pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Such a "pain alone" claim must fail 
when there is no sufficient factual showing that the pain 
derives from an in-service disease or injury. 

Based on the above, a current low back disability is not 
demonstrated by the evidence of record.  Accordingly, that 
claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the veteran's kidney claim, a September 2006 VA 
record includes an impression of malignant neoplasm of the 
kidney.  As such, present disability is established and the 
first element of a service connection claim is satisfied as 
to that disability.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records are absent 
any complaints or treatment referable to kidney cancer or 
other kidney disorder.  All in-service examinations, 
including the veteran's August 1994 retirement examination 
indicated normal findings.  

Based on the above, the service medical records do not show 
that renal carcinoma was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the current kidney problems are causally related to 
active service, for the reasons discussed below.  

Following discharge, the post-service medical evidence does 
not demonstrate any findings indicative of renal carcinoma 
until 2004.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In considering whether the current kidney disorder is 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In the present case, however, the veteran has not 
specifically endorsed a continuity of kidney problems from 
the time if separation from service to the present time.  
Rather, the renal carcinoma was discovered accidentally in 
2004.  
Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record.  Moreover, no competent evidence of record 
causally relates the renal carcinoma to active service.

The veteran himself may believe that his renal carcinoma is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Turning now to the veteran's claim of entitlement to service 
connection for Gulf War syndrome, it is noted that a Persian 
Gulf veteran shall be service-connected for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A 
Persian Gulf veteran is a veteran who had active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and as such he is a Persian Gulf Veteran.  See 38 C.F.R. 
§ 3.317(d)(1).  

Again, in order to be entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.317, the evidence must 
demonstrate objective indications of a qualifying disability 
that became manifest to a degree of 10 percent or more during 
service or not later than December 31, 2011.  Moreover, such 
qualifying disability cannot be attributable to any known 
clinical diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  
Moreover, the condition must be chronic, meaning it must have 
existed for 6 months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic 
multi symptom illness.  

In the present case, the competent evidence reveals 
complaints and treatment for fatigue in December 1995 and 
February 1996.  The December 1995 treatment record contained 
an assessment of "sleep apnea, resolving, fatigue, and 
increased somnolence."  The February 1996 record included a 
diagnosis of chronic fatigue syndrome.  A subsequent VA 
treatment record dated in November 2002 revealed fatigue 
secondary to sleep apnea.   

As demonstrated by the above evidence, the record here 
establishes complaints of fatigue over a period exceeding 6 
months.  The question remaining for consideration is whether 
such fatigue is attributable to an undiagnosed illness.  

It is acknowledged that the Persian Gulf provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002, to 
enable service connection to be awarded for medically 
unexplained chronic multi-symptom illness such as chronic 
fatigue syndrome, that is defined by a cluster of signs and 
symptoms, as well as for any diagnosed illness that the VA 
Secretary determines by regulation warrants a presumption of 
service connection.  Here, the February 1996 treatment report 
does contain a diagnosis of chronic fatigue syndrome.  
However, this represented one isolated diagnosis that was not 
repeated later in the record.  Rather, the overwhelming 
evidence reveals fatigue secondary to sleep apnea.

Again, the presumption under 38 C.F.R. § 3.317 only operates 
where the evidence demonstrates an undiagnosed illness, i.e., 
one that is not attributed to any known clinical diagnoses.  
Here, the greater weight of the evidence of record indicates 
that the veteran's fatigue is secondary to sleep apnea.  
Therefore, such fatigue has been attributed to known clinical 
diagnoses, precluding entitlement to presumptive service 
connection under 38 C.F.R. § 3.317.

In conclusion, service connection is not warranted for a back 
disorder, renal carcinoma, or Gulf War syndrome.  Indeed, no 
current back disability is demonstrated.  Renal carcinoma has 
been shown, but is has not been causally related to active 
service.  Finally, the veteran's complaints of fatigue have 
been attributed to sleep apnea rather than to an undiagnosed 
illness.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased ratings

The veteran is claiming entitlement to increased ratings for 
left and right knee disabilities, and for sleep apnea.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

A.  Left and right knee disabilities

The veteran's claim of entitlement to increased ratings for 
his knee disabilities was received on December 31, 2003.  As 
such, the rating period on appeal is from December 31, 2002, 
one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).  
Moreover, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider VA clinical records dated prior to December 31, 
2002, to the extent that they are found to shed additional 
light on the veteran's disability picture as it relates to 
the rating period on appeal. 

From January 30, 2007, until May 1, 2007, a 100 percent 
temporary total rating is in effect for the veteran's left 
knee disability.  From August 15, 2006, until November 1, 
2006, a 100 percent temporary total rating is in effect for 
the veteran's right knee disability.  Throughout the 
remainder of the rating period on appeal, a 10 percent rating 
is in effect for each knee.  

The veteran's left and right knee disabilities have been 
evaluated pursuant to Diagnostic Code 5257, which 
contemplates knee impairment manifested by recurrent 
subluxation or lateral instability.  Under that Code section 
a 10 percent disability rating is warranted for slight 
impairment.  To achieve the next-higher 20 percent disability 
rating, the evidence must demonstrate moderate impairment.  
 
The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight knee impairment.  Indeed, upon VA 
examination in October 2004, Lachman's test was negative 
bilaterally.  Varus and valgus stress showed no instability 
of either knee, and interior and posterior drawer signs were 
negative.  His gait was normal. 

The Board acknowledges that McMurray's testing in October 
2004 produced discomfort, but there was no audible clunk of 
the knees.  The Board also acknowledges the veteran's 
complaints that his right knee gave out, raised at the 
October 2004 VA examination and again at in a February 2005 
VA clinical note.  That treatment note also indicated that 
the veteran wore an unloader brace on the left knee.  
However, the overwhelming evidence shows a disability picture 
most nearly approximated by the 10 percent evaluation under 
Diagnostic Code 5257 for each knee, throughout the entire 
rating period on appeal for which a temporary total rating is 
not in effect.  In so deciding, the Board notes that an 
increase on the basis of limitation of motion due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application in this analysis of Diagnostic Code 5257, 
because such Code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's left and right 
knee disabilities. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257 for 
left and right knee disabilities, thereby taking their place.  
The Board will now consider whether the veteran is entitled 
to a separate rating in addition to the 10 percent 
evaluations currently assigned.  In this regard, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98.   
Furthermore, to warrant a separate rating for arthritis based 
on X-ray findings and limited motion under Diagnostic Codes 
5260 or 5261, the limited motion need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  

In the present case, the objective evidence demonstrates 
arthritis of both knees.  Specifically, the October 2004 VA 
examination reports x-ray findings of degenerative changes.  

Having identified x-ray evidence of arthritis of the left and 
right knee, the Board must now determine whether the record 
establishes limited motion to at least a noncompensable 
level.

Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examinations in October 2004 revealed range of 
motion of both knees from 0 to 110 degrees.  However, the 
Board must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination or 
fatigability such that the veteran's disability picture is 
more nearly approximated by at least a noncompensable rating.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

Here, the October 2004 VA examination revealed pain with left 
and right knee flexion from 100 degrees onward.  Moreover, 
the veteran at that time reported bilateral knee pain 
aggravated by prolonged standing or walking.  He also 
reported bilateral knee pain at his hearing before the 
undersigned in September 2007.  He indicated that the knee 
pain limited his tasks working in a warehouse.  He could no 
longer perform functions of his job involving climbing on and 
off vehicles to install equipment.  He stated that he took 
medication to control his knee pain, and that his symptoms 
made it difficult for him to play with his children.  

While considering the above evidence, the veteran's 
disability picture is not found to be comparable to even 
noncompensable levels under Diagnostic Code 5260 or 5261, 
even when considering additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  Indeed, as noted by the VA examiner in 
October 2004, repetitive motion of the knees did not cause 
additional limitation, and there was no incoordination, 
weakness, or fatigue.  Therefore, a separate rating for 
arthritis is not permissible here through application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the same leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension of either leg to a compensable 
degree, and as such, separate evaluations for limited flexion 
and extension of the left or right knee are not applicable 
here.  Again, additional limitation of function was 
considered in arriving at this conclusion.  

In conclusion, the currently assigned 10 percent evaluations 
for the veteran's left and right knee disabilities are 
appropriate and there is no basis for higher ratings.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


B.  Sleep apnea

Throughout the rating period on appeal, the veteran has been 
assigned a 50 percent rating for sleep apnea pursuant to 
Diagnostic Code 6847.  Under that Code section, a 50 percent 
rating applies where the evidence demonstrates sleep apnea 
that requires use of breathing assistance device such as a 
continuous airway pressure (CPAP) machine.  In order to 
achieve the next-higher 100 percent rating, the evidence 
reveals chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or; requires tracheostomy.  

In the present case, VA clinical records dated from 2002 to 
2004 reflect treatment for sleep apnea.  A November 2002 VA 
outpatient treatment report indicates that the veteran wore a 
mask to sleep and used steroid nose spray to control his 
symptoms.  VA treatment reports dated in 2003 and 2004 reveal 
use of a CPAP machine.  In a January 2004 record the veteran 
complained that he awoke three to four times per night 
because of his sleep apnea.  A November 2004 record contains 
a diagnosis of mild obstructive sleep apnea.  

At his September 2007 hearing, the veteran stated that he was 
unrested due to his service-connected sleep apnea.  The 
veteran reported that he used a CPAP machine and took a 
sleeping pill.  He further reported a tightness in his throat 
associated with his sleep apnea.  He explained that it felt 
like his throat was closing.  He had that sensation several 
times per week.  Additionally, his lack of sleep resulted in 
diminished concentration at work.    

The Board finds that the competent evidence, as detailed in 
pertinent part above, does not reveal a disability picture 
most nearly approximated by the next-higher 100 percent 
rating under Diagnostic Code 6847.  Indeed, there is no 
evidence of chronic respiratory failure with carbon dioxide 
retention or cor pulmonale.  There is also no evidence 
showing that the disability requires a tracheostomy.  

The Board has considered whether any alternate Diagnostic 
Codes could serve as a basis for an increased rating here.  
However, there are no other relevant Code sections for the 
disability at issue.  

In conclusion, there is no basis for a rating in excess of 50 
percent for sleep apnea for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

C.  Final considerations

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.




						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disorder is denied.

Service connection for renal carcinoma is denied.

Service connection for Gulf War Syndrome is denied.

A rating in excess of 10 percent traumatic arthropathy of the 
left knee is denied.  

A rating in excess of 10 percent traumatic arthropathy of the 
right knee is denied.  

A rating in excess of 50 percent for sleep apnea is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


